Citation Nr: 0218770	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-02 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased rating for status post gunshot 
trauma, right lower extremity, affecting the hip and calf 
with residual mild weakness, muscle group XVIII, limited 
range of motion of the hip and nondisfiguring scars, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1943 until 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision that continued the 20 
percent rating for the postoperative residuals of gunshot 
trauma to the right lower extremity, affecting the hip and 
calf with mild residual weakness, Muscle Group XVIII, 
continued the 10 percent rating for cicatrices of the 
right leg with retained foreign body, and assigned a 
separate compensable evaluation of 10 percent for 
degenerative joint disease of the right hip.  The March 
2001 Statement of the Case included these three issues.  
The veteran, in his appeal dated later that same month, 
specifically indicated that he was appealing only the 
first issue.  Consequently, the Board has listed only that 
issue on the first page.


REMAND

The veteran presented testimony at a personal hearing held 
in May 2002.  However the tape of the hearing was lost 
before transcription.  In December 2002, the Board 
contacted the veteran and offered him an opportunity for 
another hearing.  The veteran responded and indicated that 
he wanted a hearing at the regional office (RO) before a 
member of the Board.  

The case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




